EXHIBIT 10.2

Change of Control Severance Policy

Participation Agreement

This Participation Agreement (“Agreement”) is made and entered into by and
between Anthony Noto on the one hand, and Twitter, Inc. (the “Company”) on the
other.

RECITALS

The Company adopted a Change of Control Severance Policy (the “Policy”) to
assure that the Company will have the continued dedication and objectivity of
the participants in the Policy, notwithstanding the possibility, threat or
occurrence of a Change of Control.

The Company has designated you as eligible for protection under the Policy and
this Agreement, subject to your qualifying as an Eligible Employee under the
Policy on the date of a COC Qualified Termination.

In addition, the Company has determined that it would be in the best interests
of the Company to provide you with severance protection in addition to that
payable upon a COC Qualified Termination.

Unless otherwise defined herein, the terms defined in the Policy, which is
hereby incorporated by reference, shall have the same defined meanings in this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

COC Qualified Termination.

You have been designated as an Eligible Employee in the Policy, a copy of which
is attached hereto, subject to your satisfying the criteria of being an Eligible
Employee on the date of a COC Qualified Termination. For avoidance of doubt, if
you terminate your employment for Good Reason during the Change in Control
Period, that will be a COC Qualified Termination.



--------------------------------------------------------------------------------

The terms and conditions of your participation in the Policy are as set forth in
the Policy.

 

         Your equity vesting benefit shall be

100%

 

         Your percentage of Base Salary shall be

100%

 

         Your COBRA benefit shall be

12 months

Non-COC Qualified Termination.

If your employment is terminated by the Company in an Involuntary Termination
that is not a COC Qualified Termination or you terminate your employment for
Good Reason (either a “Non-COC Qualified Termination”), you will be entitled to
the following benefits, subject to your compliance with the Policy, except that
all references to COC Qualified Termination will instead be read as Non-COC
Qualified Termination.

Your equity vesting benefit shall be no less than 12.5% as determined by the
Compensation Committee based on the facts and circumstances

 

         Your percentage of Base Salary shall be

50%

 

         Your COBRA benefit shall be

6 months

“Good Reason” means your termination of employment within thirty (30) days
following the “notice and cure period” in the next paragraph following the
occurrence of one or more of the following events, without your express written
consent: (a) a material adverse change in the nature or scope of your authority,
powers, functions, duties, responsibilities, or reporting relationship
(including ceasing to directly report to the chief executive officer or board of
directors of a publicly traded entity, as applicable); (b) a material reduction
by the Company in your rate of annual base salary; (c) the failure of the
Company to continue any material compensation plan in which you are
participating, unless you are permitted to participate in other plans providing
you with substantially comparable compensation-related benefits, or the taking
of any action by the Company which would adversely affect your participation in
or materially reduce your compensation-related benefits under any such plan; or
(d) the failure of the Company to obtain from any successor or transferee of the
Company an express written and unconditional assumption of the Company’s
obligations under this agreement.



--------------------------------------------------------------------------------

Your employment may be terminated by you for Good Reason only if an event or
circumstance set forth the Good Reason definitions as specified in (a) through
(d) above shall have occurred and you provide the Company with written notice
thereof within ninety (90) days after you have knowledge of the occurrence or
existence of such event or circumstance, which notice shall specifically
identify the event or circumstance that you believe constitutes Good Reason, the
Company fails to correct the circumstance or event so identified within thirty
(30) days after the receipt of such notice, and you resign after the expiration
of the cure period referenced in the preceding clause.

You agree that the Policy constitutes the entire agreement of the parties hereto
and supersedes in their entirety all prior representations, understandings,
undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties, and shall specifically supersede any severance and/or
change of control provisions of any offer letter, employment agreement, or
equity award agreement entered into between the you and Company. Your
participation in the Policy is contingent upon your agreeing to the terms of the
Policy

This Agreement may be executed in counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

Twitter, Inc.     ELIGIBLE EMPLOYEE By:  

/s/ Richard Costolo

    Signature:  

/s/ Anthony Noto

Date:  

June 30, 2014

    Date:  

June 30, 2014